                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CHRIS GANT,                                        )
                                                   )
               Plaintiff,                          )
                                                   )       No. 17 C 3606
               v.                                  )
                                                   )       Judge Ronald A. Guzmán
NANCY A. BERRYHILL, Deputy                         )
Commissioner for Operations, performing            )
the duties and functions not reserved to           )
the Commissioner of Social Security,               )
                                                   )
               Defendant.                          )

                            MEMORANDUM OPINION AND ORDER

       Chris Gant filed this action pursuant to 42 U.S.C. § 405(g) for judicial review of the

Social Security Administration’s (“SSA’s”) decision denying his application for benefits. The

parties filed cross-motions for summary judgment. For the reasons set forth below, the Court

grants Gant’s motion, denies the government’s motion, and reverses the SSA’s decision.

                                        BACKGROUND

       Plaintiff applied for disability and disability insurance benefits as well as supplemental

security income benefits on March 8, 2013, alleging a disability onset date of July 1, 2005. His

applications were denied initially on September 10, 2013 and on reconsideration on May 6,

2014. Thereafter, he requested a hearing. An Administrative Law Judge (“ALJ”) conducted a

hearing on March 21, 2016 and heard the testimony of plaintiff and an impartial vocational

expert. (R. 66-101, Tr.) On May 16, 2016, the ALJ denied plaintiff’s applications. (R. 15-34.)

The Appeals Council denied review on March 10, 2017 (R. 1-6), leaving the ALJ’s decision as

the final decision of the SSA, reviewable by this Court under 42 U.S.C. § 405(g). See Summers

v. Berryhill, 864 F.3d 523, 526 (7th Cir. 2017).
                                          DISCUSSION

       The reviewing court may enter a judgment “affirming, modifying, or reversing” the final

decision of the Commissioner of Social Security, “with or without remanding the cause for a

rehearing.” 42 U.S.C. § 405(g). The Court’s task is “limited to determining whether the ALJ’s

factual findings are supported by substantial evidence”; it may not reweigh evidence, resolve

conflicts in the record, decide questions of credibility, or, in general, substitute its own judgment

for that of the Commissioner. Young v. Barnhart, 362 F.3d 995, 1001 (7th Cir. 2004); see also

Campbell v. Astrue, 627 F.3d 299, 306 (7th Cir. 2010) (“Our review is limited to the reasons

articulated by the ALJ in h[is] decision.”). Evidence is considered “substantial” if a reasonable

person would accept it as adequate to support the conclusion. Young, 362 F.3d at 1001. In

rendering a decision, the ALJ “must build a logical bridge from the evidence to his conclusion,

but he need not provide a complete written evaluation of every piece of testimony and

evidence.” Pepper v. Colvin, 712 F.3d 351, 362 (7th Cir. 2013). Although the Court’s standard

of review is deferential, it is “not entirely uncritical,” and the case must be remanded where the

decision “lacks evidentiary support or is so poorly articulated as to prevent meaningful review,”

Steele v. Barnhart, 290 F.3d 936, 940 (7th Cir. 2002), or where an ALJ ignores an entire line of

evidence, Arnett v. Astrue, 676 F.3d 586, 592 (7th Cir. 2012).

       The Social Security regulations prescribe a five-part sequential test for determining

whether a claimant is disabled. See 20 C.F.R. § 404.1520(a)(4). The Commissioner must

consider whether: (1) the claimant has performed any substantial gainful activity during the

period for which he claims disability; (2) if not, whether he has a severe physical or mental

impairment or combination of impairments; (3) if so, whether his impairment meets or equals an

impairment listed in the regulations; (4) if not, whether he has the residual functional capacity

                                                 2
(“RFC”) to perform his past relevant work; and (5) if not, whether he can perform any other

work existing in significant numbers in the national economy. Id.; Skinner v. Astrue, 478 F.3d

836, 844 n.1 (7th Cir. 2007). “The burden of proof is on the claimant through step four; only at

step five does the burden shift to the Commissioner.” Clifford v. Apfel, 227 F.3d 863, 868 (7th

Cir. 2000).

       At step one, the ALJ found that plaintiff had not engaged in substantial gainful activity

since the alleged onset date. (R. 20.) At step two, the ALJ determined that plaintiff has the

severe impairments of spine disorder, right knee degenerative joint disease, and obesity. (R. 20-

24.) At step three, the ALJ found that plaintiff does not have an impairment or combination of

impairments that meets or medically equals the severity of one of the listed impairments. (R. 24-

25.) At step four, the ALJ determined that plaintiff has the RFC to “perform light work as

defined in 20 C.F.R. [§] 404.1567(b) and [§] 416.967(b)” except that he “can climb no ladders,

ropes, or scaffolds; kneel; or crawl. He can do occasional stooping, crouching, and climbing

ramps and stairs. He can frequently balance,” and the ALJ concluded that plaintiff is capable of

performing his past relevant work as a radiology technician. (R. 25-30.) Accordingly, the ALJ

determined that plaintiff is not disabled. (R. 30.)

       Plaintiff first contends that the ALJ erred by failing to consider in the RFC assessment all

of plaintiff’s physical and mental limitations. The RFC

       is the maximum that a claimant can still do despite his mental and physical
       limitations. It is based upon the medical evidence in the record and other
       evidence, such as testimony by the claimant or his friends and family. The ALJ is
       required to determine which treating and examining doctors’ opinions should
       receive weight and must explain the reasons for that finding.
               When determining the RFC, the ALJ must consider all medically
       determinable impairments, physical and mental, even those that are not
       considered “severe.” Mental limitations must be part of the RFC assessment,
       because a limited ability to carry out certain mental activities, such as limitations

                                              3
       in understanding, remembering, and carrying out instructions, and in responding
       appropriately to supervision, coworkers, and work pressures in a work setting,
       may reduce a claimant’s ability to do past work and other work.

Craft v. Astrue, 539 F.3d 668, 675-76 (7th Cir. 2008) (certain internal punctuation and citations

omitted) (citing, inter alia, 20 C.F.R. §§ 404.1545(a)(1)-(3), (b), (c), 404.1527(d), (f)).

       In explaining the basis for the RFC, the ALJ listed and discussed plaintiff’s alleged

physical symptoms and impairments. But, says plaintiff, the ALJ “did not even mention”

plaintiff’s medically-determinable mental impairments.1 Plaintiff is correct. While the ALJ

discussed the medical source statement of one of plaintiff’s treating physicians, Jeffrey Ryan,

M.D. (with respect to plaintiff’s physical symptoms, pain, and the effect of the pain on his

concentration and attention), he did not mention or otherwise consider in the RFC analysis the

opinion of the psychiatric consultative examiner, Henry K. Fine, M.D. (R. 1142-47.) Dr. Fine

met with plaintiff and reviewed plaintiff’s medical and psychiatric records from his care at the

Department of Veterans Affairs hospital.        In the “Summary and Diagnosis” section of his

opinion, Dr. Fine diagnosed plaintiff with paranoid personality disorder. (R. 1146.) He noted

that plaintiff gave a “long[,] rambling, often vague history” and that plaintiff exhibited “paranoid

ideation and some immediate memory deficit.” (R. 1146.) The ALJ failed to address this

opinion in the RFC assessment.

       As explained above, mental impairments, even if not deemed “severe,” must be

considered in the RFC assessment; here, they were not. That was error that warrants remand.

See Craft, 539 F.3d at 677-78; see also Young, 362 F.3d at 1001 (citing 20 C.F.R. §


       1
         Plaintiff also complains that the ALJ failed to account for all of his physical limitations in
the RFC assessment because he did not discuss limitations in plaintiff’s upper extremities or
plaintiff’s use of a cane. The ALJ, however, did consider within the RFC assessment plaintiff’s use
of a cane as well as his strength, sensation, and range of motion in his extremities. (R. 25-28.)

                                                  4
404.1545(a)(1)) (“The RFC must be assessed based on all the relevant evidence in the record.”).

The government points out that earlier in the decision, the ALJ mentioned Dr. Fine’s

examination and that plaintiff was “noted for some paranoia,” and it contends that Dr. Fine’s

examination was factored into the RFC assessment because the ALJ “did discuss the findings of

the state-agency medical consultants, both of whom reviewed Dr. Fine’s exam and both of

whose opinions were given great weight.” (ECF No. 19, Gov’t’s Mem. Supp. Mot. at 6.) But

within the RFC assessment, the ALJ discussed only the consultants’ opinions about plaintiff’s

physical limitations; although the consultants concluded that plaintiff has the medically-

determinable mental impairments of affective disorder and personality disorder, the ALJ failed

to mention those disorders when formulating the RFC. The Court is unable to find harmless

error where it is unclear that the ALJ was adopting the consultants’ conclusions about plaintiff’s

mental impairments, or even considering the mental impairments.

       Plaintiff also challenges the ALJ’s treatment of a portion of Dr. Ryan’s opinion. The

ALJ gave “great weight” to most of Dr. Ryan’s opinion (which pertained to plaintiff’s foot and

back pain), but gave “little weight” to Dr. Ryan’s opinion that plaintiff’s pain “often” affects his

concentration and attention. (R. 29.) The ALJ reasoned that “the term ‘often’ is vague” because

it “does not indicate how frequently [plaintiff’s] pain would be affected or how severely his

attention would be impaired.” (R. 29.) Plaintiff asserts that the ALJ failed to “fulfill his duty to

even attempt to recontact Dr. Ryan for clarification.” (ECF No. 8, Pl.’s Mem. Supp. Mot. at 11.)

The issue does not appear to be a key point that is vital to the outcome of this case, but the lack

of follow-up with Dr. Ryan is another instance in which the ALJ gave short shrift to the mental

aspects of the RFC. On remand, the ALJ should seek clarification of the matter.



                                                 5
       In addition, plaintiff argues that the ALJ had “a propensity to disbelieve” plaintiff and

erred by failing to find plaintiff disabled “under Medical Vocational Grid Rules 201.06 or

202.06.” (Pl.’s Mem. Supp. Mot. at 9, 11-12.) The Court need not address these issues given

that the need for remand already exists.

                                           CONCLUSION

       The Court finds that the ALJ improperly evaluated plaintiff’s residual functional

capacity. Therefore, the Court grants plaintiff’s motion for summary judgment [7], denies

defendant’s motion for summary judgment [18], reverses the SSA’s decision, and remands this

case for further proceedings. Civil case terminated.


DATE: December 4, 2018



                                                ____________________________________
                                                Ronald A. Guzmán
                                                United States District Judge




                                                6
